DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 has been amended to require the plurality of fluidic channels to be interconnected within the stator body. Claim 9 has been amended such that the second fluidic channel is no longer located within the stator body, but the connection between the second fluidic channel and the first fluidic channel is required to be within the stator body.
Claim Objection
For consistency and clarity, in Claim 3, line 3, please amend “the outlet” to recite “the outlet of the stator body”.
For consistency and clarity, in Claim 13, line 1, please amend “the fluidic channel” to recite “the fluidic channel of the external element”.
With regard to Claim 2, original limitation, lines 3-4, “the diffusion bonded block” lacks antecedent basis in the claims.
With regard to Claim 2, original limitation, lines 4-5, it is unclear if “other microfluidic channels” are included in “plurality of fluidic channels”.
With regard to Claim 4, original limitation, line 3, “the outlet of the variable restrictor” lacks antecedent basis in the claim. Claim 1
With regard to Claim 6, original limitation, lines 6 and 7, “the external element” lacks antecedent basis with Claim 1, since Claim 6 is directly dependent on Claim 1.
With regard to Claim 6, original limitation, last line, “an outlet of the variable fluidic restrictor” is claimed. However, it is not clear what the relationship is between “an outlet of the stator body” and “an outlet of the variable fluidic restrictor”, or if they are the same structure.
With regard to Claim 7, original limitation, it is not clear if “the restrictor element” refers to each restrictor element of the plurality of fluidic channels.
With regard to Claim 15, original limitation, last line, it is not clear if “an outlet of the variable fluidic restrictor” is the same or different as “an outlet of the variable fluidic restrictor” of Claim 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sims (US 9,683,975).

    PNG
    media_image1.png
    522
    492
    media_image1.png
    Greyscale

With regard to Claim 1, Sims discloses a flow metering device that selectively closes or opens an outlet flow path to define a volumetric flow rate along that outlet flow path, so that another split outlet flow is correspondingly controlled (Abstract). Sims discloses a variable fluidic restrictor of a liquid chromatography system (Figure 5, C6/L46-62, flow metering device 30). Sims discloses the variable fluidic restrictor comprising a stator body including a plurality of fluidic channels interconnected within the stator body, wherein each fluidic channel of the plurality of fluidic channels includes a restrictor element (Figure 5, C9/L52-C10/L8, C10/L40-43, C10/L57-C11/L4, a plurality of interconnected fluidic channels within stator body 232 includes inlet stator passage 246, primary bypass channel 298, and outlet primary stator passage 286; the restrictor element in each case is the channel itself). Sims discloses wherein a flow of a fluid through the variable fluidic restrictor is selectively restricted based on a connection 
With regard to Claim 3, Sims discloses wherein a position of an external element changes to establish connection between the outlets of the plurality of fluidic channels and the outlet (Figures 4 and 5, C10/L28-40, when stator face 242 is sealed to rotor face 244 and shuttle 282 is between stations on stator face 242, fluid flow through passage set 284 (inlet stator passage 246, primary bypass 298, outlet stator passage 286) is selectively restricted to stator body outlet 288). Rotor 234 corresponds to the claimed external element and the teaching of “when shuttle 282 on rotor 234 is between stations on stator face 242” corresponds to a position of an external element changes to establish connection between the outlets of the plurality of fluidic channels and the outlet).
With regard to Claim 5, Sims discloses wherein the external element is a rotary valve (C9/L17-21, rotor 234).
With regard to Claim 8, Sims discloses wherein the flows of the fluid is selectively restricted to limit changes in pressure and flow rate across flow rate ranges and pressure ranges of the fluid flowing through a liquid chromatography system (Figure 5, C9/L52-C10/L8, C10/L28-43, C10/L57-C11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6-7, 9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sims (US 9,683,975), as applied to the claims above, in view of Bunner (US 9,304,115).
With regard to Claim 2, Sims discloses all the limitations in the claims as set forth above. However, Sims is silent to each fluidic channel of the plurality of fluidic channels is a microfluidic channel defined in a diffusion bonded layer of the diffusion bonded block that is different from the diffusion bonded layer defined by other microfluidic channels.
Sims teaches monitoring pressure throughout the system (C4/L8-16; C5/L29-51).  Sims teaches controlling fluid pressure, flow rate, temperature (C6/L36-46).  Sims teaches a fluid tight device (C7/L25-47).
Bunner teaches a variable fluidic restrictor of a liquid chromatography system (abstract).  Bunner teaches a body including a plurality of fluidic channels located within the body (abstract; C4/L7-19).  Bunner teaches each fluidic channel of the plurality of fluidic channels includes a restrictor element (abstract; Figure 6, flow restrictor 605; C1/L13-35).  Additionally, Bunner teaches each fluidic channel of the plurality of fluidic channels is a microfluidic channel defined in a diffusion bonded layer of the diffusion bonded block (abstract).  Bunner teaches diffusion bonding forms a device in which one or more sensors can be incorporated (C3/L5-19).  Bunner teaches diffusion bonding creates a leak tight seal which can withstand high pressure and can incorporate pressure sensors (C3/L5-19).  Bunner teaches diffusion bonding results in small internal volume, flow through design ensuring good sweeping, high chemical inertness and corrosion resistance compatible with many different fluids used as mobile phases 
It would be obvious to one of ordinary skill in the art at the effective filing date of the invention for each fluidic channel of the plurality of fluidic channels of Sims to be a microfluidic channel defined in a diffusion bonded layer of the diffusion bonded block that is different from the diffusion bonded layer defined by other microfluidic channels, as taught by Bunner, in the system of Sims in order to create a system which can incorporate sensors, form a fluid tight seal, withstand multiple mobile phases, and allow for design freedom and optimization of the fluid pathways.
With regard to Claim 6, Sims discloses all the limitations in the claims as set forth above. Sims teaches an inlet, the inlet receiving a mobile phase of a solvent of a liquid chromatography system (abstract; Figures 1 and 3-5; C1/L16-20; C5/L5-11; C9/L17 to C11/L57).  Sims teaches monitoring pressure throughout the system (C4/L8-16; C5/L29-51).  Sims teaches controlling fluid pressure, flow rate, temperature (C6/L36-46).  
Sims is silent to a first pressure sensor positioned between the inlet and a first restrictor element of the plurality of fluidic channels and a second pressure sensor positioned between a fluid channel of the external element and an outlet of the variable fluidic restrictor.
Bunner teaches pressure sensors (abstract; C2/L6-16; C2/L65 to C3/L35; C3/L53 to C4/L6).  

With regard to Claim 7, Sims discloses all the limitations in the claims as set forth above. However, Sims is silent to wherein the restrictor element is a serpentine shaped section of fluidic channel.
Bunner teaches the restrictor element is a serpentine shaped section of fluidic channel (Figure 6, flow restrictor 605; C12/L13-35). The flow restrictor 605 is designed to create a pressure difference that is large enough that it can be measured accurately (C12/L18-21).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the restrictor element is a serpentine shaped section of fluidic channel, as taught by Bunner, for measuring flow in the flow meter 30 of Sims.
With regard to Claims 9 and 14, Sims discloses a flow metering device that selectively closes or opens an outlet flow path to define a volumetric flow rate along that outlet flow path, so that another split outlet flow is correspondingly controlled (Abstract). Sims discloses a variable fluidic restrictor (Figure 5, C6/L46-62, flow metering device 30). Sims discloses the variable fluidic restrictor comprising a stator body, a first fluidic channel, the first fluidic channel located within the stator body and having a first restrictor element and a first outlet, a second fluidic channel connected to the first fluidic channel within the stator body and having a second restrictor element and a second outlet (Figure 5, C9/L52-C10/L8, C10/L40-43, C10/L57-C11/L4, inlet stator passage 246 
Sims discloses an external element in cooperation with the stator body, the external element having a fluidic channel fluidically coupled to an outlet of the variable fluidic restrictor, and at least one of: the first outlet and the second outlet, depending on the position of the external element (C9/L17-21, rotor 234 (external element in cooperation with the stator body); C11/L5-6, shuttles 282 may in the form of depressions in rotor face 244 (external element having a fluidic channel); C9/L67-C10/L4, C11/L5-13, shuttle 282 may be positioned at a respective station in alignment with a corresponding fluid passage set 284, such that shuttle 282 is fluidically coupled to outlet of inlet stator passage 246 (first fluidic channel) and to outlet primary stator passage 286 (outlet of the variable fluidic restrictor)).
However, Sims is silent to the stator body being a diffusion bonded block (Claim 9), wherein the first fluidic channel is defined in a first diffusion bonded layer of the diffusion bonded block, and the second fluidic channel is defined in a second diffusion bonded layer that is different from the first diffusion bonded layer (Claim 14).
Bunner teaches a variable fluidic restrictor of a liquid chromatography system (abstract).  Bunner teaches a body including a plurality of fluidic channels located within the body (abstract; C4/L7-19).  Bunner teaches each fluidic channel of the plurality of fluidic channels includes a restrictor element (abstract; Figure 6, flow restrictor 605; C1/L13-35).  Additionally, Bunner teaches each fluidic channel of the plurality of fluidic 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the stator body of Sims to be a diffusion bonded block (Claim 9), wherein the first fluidic channel is defined in a first diffusion bonded layer of the diffusion bonded block, and the second fluidic channel is defined in a second diffusion bonded layer that is different from the first diffusion bonded layer (Claim 14), as taught by Bunner, in the system of Sims in order to create a system which can incorporate sensors, form a fluid tight seal, withstand multiple mobile phases, and allow for design freedom and optimization of the fluid pathways.
With regard to Claim 15, Sims teaches an inlet, the inlet receiving a mobile phase of a solvent of a liquid chromatography system (abstract; Figures 1 and 3-5; C1/L16-20; C5/L5-11; C9/L17 to C11/L57).  Sims teaches monitoring pressure throughout the system (C4/L8-16; C5/L29-51).  Sims teaches controlling fluid pressure, flow rate, temperature (C6/L36-46).  

Bunner teaches pressure sensors (abstract; C2/L6-16; C2/L65 to C3/L35; C3/L53 to C4/L6).  
It would be obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate pressure sensors in the apparatus of modified Sims, as taught by Bunner, in the system of modified Sims in order to effectively measure and control the fluid pressure and flow rate.
Allowable Subject Matter
Claims 4, 10-13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, please note Claim Objection over Claim 4. There is no teaching in Sims or other prior art that is compatible with the claimed subject matter of Claims 4 and 10-13. The Examiner also cites Wikfors (US 2017/0100682, Figure 3, [0041]) as generally disclosing a variable fluidic restrictor, but which does not teach the allowable subject matter.
Response to Arguments
Applicant's arguments filed 17 August 2021 have been fully considered but they are not persuasive. Applicant argues on Page 8 of the Remarks that Sims does not teach a plurality of fluidic channels interconnected with a stator body, as recited in amended Claim 1. 
Claim 1 based on Sims.
Applicant argues on Page 10 of the Remarks that amended Claim 9 is not obvious over Sims in view of Bunner for the reasons set forth above. Applicant argues that, secondly, one of ordinary skill in the art would not be motivated to modify the stator of Sims to be a diffusion bonded block. Applicant argues that the shuttling operation of Sims does not teach selective restriction through multiple interconnected fluidic channels and thus there is no reason to incorporate a plurality interconnected fluidic channels into a diffusion bonded block.
In response, please see response to first arguments above. With regard to the second argument, Bunner teaches diffusion bonding results in small internal volume, flow through design ensuring good sweeping, high chemical inertness and corrosion resistance compatible with many different fluids used as mobile phases (C3/L5-19).  Bunner teaches diffusion bonding in fluid chromatography is attractive for many reasons including fluid tightness, design freedom, ability to attach several sensing elements, and the ability to optimize the design of fluid pathway (C9/L11-29). Therefore, one of ordinary skill in the art would be motivated to make the stator body of Sims as a diffusion bonded block, for the advantages set forth in Bunner as applied to Claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777